Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elen Wetzel (Reg. No. 69563) on 25 Jun 2021.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A system for providing navigational instructions
an ultrasound probe configured to transmit ultrasound and receive an echo signal; 
a plurality of haptic feedback devices configured to provide haptic feedback to [[the]]a sonographer, wherein the plurality of haptic feedback devices are arranged at different locations on the ultrasound probe, wherein the plurality of haptic feedback devices includes a first plurality of haptic feedback devices on a first side of the ultrasound probe and a second plurality of haptic feedback devices on a second side of the ultrasound probe opposite the first side; 

a display system comprising at least one processor configured to receive the image from the acquisition system, determine a target location for acquiring a target image based on an anatomical model and the first location, and transmit the navigational instructions to one or more of the plurality of haptic feedback devices when the display system determines that the first location does not correspond to the target location, wherein the navigational instructions correspond to an activation pattern for activating the one or more of the plurality of haptic feedback devices, wherein the activation pattern is configured to guide the sonographer in moving the ultrasound probe to the target location for acquiring a second image of the target [[view]]location, and wherein the activation pattern [[are]]is selected from a first activation pattern that causes activation of the first plurality of haptic feedback devices together upon the display system determining that the ultrasound probe should be moved in a direction toward the first side, a second activationPage 2 of 9Appl. No. 15/300,109 pattern that causes activation of the second plurality of haptic feedback devices together upon the display system determining that the ultrasound probe should be moved in a direction toward the second side, and a third activation pattern that causes activation of a subset of the first plurality of haptic devices or the second plurality of haptic devices upon the display system determining that the ultrasound probe should be rotated; and 


Claim 3 has been amended as follows:
The system of claim 2, wherein the first plurality of haptic feedback devices are elevationally distributed along the first side and the second plurality of haptic feedback devices are elevationally distributed along the second side, and wherein the navigational instructions are selected from instructions further including fourth activation pattern configured to activate one of the first plurality of haptic feedback devices together with one of the second plurality of haptic feedback devices located at a corresponding elevation upon determining that pressure applied with the ultrasound probe should be increased or decreased.  

Claim 11 has been amended as follows:
	The system of claim 1, further comprising a display configured to display the first image and wherein the display is further configured to display a message upon a determination that the first image corresponds to the target image.  

Claim 13 has been amended as follows:
	The system of claim 1, wherein the plurality of haptic feedback devices are part of a haptic apparatus further comprising a force sensor, and wherein the display system is further configured to receive data from the force sensor and calculate [[the]]a movement of the location based, at least in part, on the data received from the force sensor.  

Claim 15 has been amended as follows:
A method of providing navigational instructions
analyzing an image acquired by an ultrasound probe at a first location with an anatomical analytical model to compare the first location to a target location for acquiring a target image of a subject; Page 4 of 9Appl. No. 15/300,109 
calculating, based at least in part on the analysis of the image, a movement of the ultrasound probe to the target location for acquiring the target image; 
transmitting the navigational instructions to one or more of a plurality of haptic feedback devices configured to provide haptic feedback to [[the]]a sonographer, wherein the plurality of haptic feedback devices are arranged at different locations on the ultrasound probe, each of the plurality of haptic feedback devices providing a vibration when activated, wherein the plurality of haptic feedback devices includes a first plurality of haptic feedback devices on a first side of the ultrasound probe and a second plurality of haptic feedback devices on a second side of the ultrasound probe opposite the first side, and wherein the navigational instructions correspond to an activation pattern for activating the one or more of the plurality of haptic feedback devices based on the calculated movement of the ultrasound probe, wherein the activation pattern is selected from a first activation pattern that causes activation of the first plurality of haptic feedback devices together upon determining, based on the calculated the ultrasound probe should be translated in a direction toward the second side, and a third activation pattern that causes activation of a subset of the first plurality of haptic devices or the second plurality of haptic devices upon determining, based on the calculated movement of the ultrasound probe, that the ultrasound probe should be rotated; and 
activating the one or more of the plurality of haptic feedback devices in accordance with the navigational instructions to provide navigational guidance to the sonographer.

Claim 23 has been amended as follows:
	A non-transitory computer-readable medium with instructions for navigational guidance in acquiring an ultrasound image stored thereon to be executed by one or more processors, wherein the instructions, when executed, cause the one or more processors to: 
emit ultrasound waves from an ultrasound probe operatively associated with a plurality of haptic feedback devices configured to provide haptic feedback to a sonographer and are arranged at different locations on the ultrasound probe, wherein the plurality of haptic feedback devices includes a first plurality of haptic feedback devices on a first side of the ultrasound probe and a second plurality of haptic feedback devices on a second side of the ultrasound probe opposite the first side; 

compare the first location to a target location for acquiring a target image of a subject based on an anatomical analytical model; 
when the image does not correspond to the target image, calculate a required movement of the ultrasound probe to the target location; 
generate an activation pattern based on the required movement, 
transmit the activation pattern to the one or more of the plurality of haptic feedback devices to cause the one or more of the plurality of haptic feedback devices to activate in accordance with the activation pattern.  

Allowable Subject Matter
Claims 1-3, 5-6, 8-9, 11, 13-16, 18, 21, and 23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least “a first activation pattern that causes activation of the first plurality of haptic feedback devices together upon the display system determining that the ultrasound probe should be moved in a direction toward the first side, a second activationPage 2 of 9Appl. No. 15/300,109 pattern that causes activation of the second plurality of haptic feedback devices together upon the display system determining that the ultrasound probe should be moved in a direction toward the second side, and a third activation pattern that causes activation of a subset of the first plurality of haptic devices or the second plurality of haptic devices upon the display system determining that the ultrasound probe should be rotated,” as recited in the independent claims. In particular, Ishikawa et al. (WIPO Pub No. 2009/028354), a prior art previously made of record, discloses providing visual instructions via a display system on how an ultrasound probe should be moved (Fig. 12; pg. 37, line 22 - pg. 38, line 4), but does not disclose any haptic feedback devices on the ultrasound probe. Additionally, Grant et al. (US Patent Pub No. 2010/0179587), another prior art previously made of record, discloses activation patterns for a plurality of haptic feedback devices on a tool (Fig. 4-6 and [0041]-[0044]), but Grant et al.’s activation patterns are directed to indicate a blood flow or a vascular structure as the tool is navigated inside a patient’s body during a surgery, not to instruct a sonographer to move the tool in specific directions.  The claimed invention overcomes “While information about where to move the probe could be shown on the images displayed on a monitor, it may not be obvious to the sonographer how to translate or rotate the probe so as to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799